Citation Nr: 1144002	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals, lumbar strain, to include arthritic changes.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a genitourinary disorder (claimed as hematuria with right testicle pain).  

5.  Entitlement to service connection for a right shoulder condition, to include arthritic changes.  

6.  Entitlement to service connection for numbness of the face, right side.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 1979, August 1983 to June 1984, and again from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  

The appellant originally filed a claim of entitlement to service connection for PTSD.  The record reflects that he has been diagnosed with anxiety.  In light of the U.S. Court of Appeals for Veterans Claims' (the Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized this issue as stated on the title page.  Since this issue must be remanded, as will be further discussed below, the appellant is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to service connection for lumbar strain, an acquired psychiatric disorder to include PTSD, genitourinary disorder (claimed as hematuria with right testicle pain), and right shoulder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no credible or competent evidence that the appellant has a current diagnosis of bilateral pes planus at any time during the appeals process.  

2.  There is no credible or competent evidence that the appellant has a current diagnosis of numbness of the face, right side at any time during the appeals process.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Numbness of the face, right side, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  






(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claims for service connection for bilateral pes planus and numbness of the face, right side, the VCAA duty to notify was satisfied by way of letters sent to the appellant in June 2006 and January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

Therefore, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, Army Reserve records, and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Service records and private medical records have been associated with the claims file.  No additional records have been identified that have not been obtained.  

The Board notes that the Veteran's service treatment records from August 1983 to June 1984 have not been obtained.  The RO engaged in a search for these records and determined that all attempts had been exhausted.  He was informed of such in a December 2007 statement of the case.  VA has met its duty to assist.

Notwithstanding this more than adequate development, reference to made to an April 2006 Report of Contact (VA Form 119) wherein the Veteran reported that he held a hard copy of his complete service treatment records.  The RO asked him to provide copies.  No copies were received.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991). 

As for the claim for bilateral pes planus, the record is absent evidence of bilateral pes planus during the appellate period and there is no evidence of bilateral pes planus during the appellant's active service.  It is noted that the appellant had pes planus, asymptomatic, on his enlistment examination for the Army Reserves in November 1986, and therefore, he did undergo a VA examination in connection with this claim in June 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was more than adequate, as it was predicated on not only examination of the appellant but also included his statements, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).
 
The appellant was not provided with an examination in this case with regard to numbness of the face, right side.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Further, in deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

Here, with respect to the appellant's claim of service connection for and numbness of the face, right side, the record is absent any evidence of numbness of the face, right side during the appellate period.  There is also no indication that the appellant was seen for complaints of numbness of the face, right side in service.  Aside from his bare references to having numbness of the face, right side, the appellant has not provided a scintilla of evidence documenting a diagnosis related to numbness of the face, right side, or any disorder related thereto.  He specifically denied any current or post-service treatment or evaluations for his claimed numbness.  Hearing Transcript (T.) at 4.  He also acknowledges that he did not report the numbness while in service.  T. at 3.  Thus, given the absence of objective symptoms in service or at any time post-service, there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim of service connection for numbness of the face, right side.  

Additionally, the appellant was provided an opportunity to set forth his contentions at an April 2008 RO hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the RO Decision Review Officer (DRO) identified the issues on appeal.  She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant or his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of either hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the RO hearing officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Additionally, the appellant was offered a Board hearing, one was scheduled, and the appellant subsequently cancelled the hearing.  



In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The appellant asserts that service connection is warranted for bilateral pes planus and numbness of the face, right side, based upon incurrence in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral pes planus

Clinical examination of the appellant's feet was normal on enlistment examination in May 1976 and on separation examination in April 1979.  Enlistment examination in November 1986 for Army Reserves Service showed the appellant had moderate pes planus, asymptomatic.  The Report of Medical History taken in connection with this examination indicated "no" when asked have you ever or have you now foot trouble?  In December 1990, the appellant underwent a Quadrennial examination in December 1990.  His feet were found to be clinically normal.  A Report of Medical History taken in connection with this examination indicated "yes" when asked have you ever or have you now foot trouble?  The examiner indicated that in the Report that currently, both of the appellant's feet ache.  He was still deployed.  In an April 1991 separation examination, clinical evaluation of the appellant's feet was normal.  The Report of Medical History taken in connection with this examination indicated "no" when asked have you ever or have you now foot trouble?  

The appellant's post-service medical records fail to document any evidence of any bilateral pes planus.  

In June 2007, the appellant underwent a VA examination in connection with this claim.  He did not have a specific history of trauma related to his foot pain to road marches.  He related he presently had bilateral foot pain in the plantar aspect of the foot and that the pain was a 3.5/10 on a 1/10 scale, bilaterally.  The right pain was equal to the left and was present when standing and walking.  He did not take any medication for the foot pain and he did not use orthotics or shoe inserts.  He previously used air cushions and Dr. Scholl's in his shoes.  He had no special braces or shoes.  He denied foot swelling or any problems with activities of daily living.  He was able to work through his occupation without having significant limitations.  He did not use any ambulation device.  He was able to walk 2 to 3 blocks without any other flares other than those described.  

Physical examination of the bilateral lower extremities revealed dorsalis pedal pulses at 2+.  There was decreased sensation on the plantar aspect of the right foot as well as the dorsal medial aspect of the right foot.  He had full sensation to light touch to all dermatomal distributions.  His strength was 4/5 to all muscle groups on the right compared to 5/5 on the left, which included great toe extension flexion and extension and ankle plantar flexion and dorsiflexion.  The examiner stated that he felt globally this was the result of poor effort rather than true weakness.  This was supported by the fact that the appellant could stand on his toes and walk on his heels without difficulty, although he was unable to resist the examiner during examination on ankle plantar flexion and dorsiflexion to the same degree.  Nail beds were healthy, bilaterally.  There was crepitus and instability of the right foot but not on the left.  X-rays of the right foot showed no fracture, dislocation or boney destructive lesion.  There were mild degenerative changes in the first metatarsalphalangeal joint.  The left foot x-ray showed no fracture, dislocation, or boney destructive lesion.  The assessment was that there was no evidence of pes planus, bilateral feet with a normal foot examination.  

The appellant testified at a RO hearing before a DRO in April 2008.  He testified that he had problems with his feet after service and he went to the VA hospital, was seen, and was told to file a claim because there was something wrong with his feet.  T. at 6.  He stated that he met with resistance when he went to file a claim, so he did not return.  Id.  When questioned as to whether he had problems with his feet during active duty, he testified that he did not have any swelling of the feet at that time, only general fatigue with his feet when wearing boots.  Id.  He also stated that he had problems with his feet standing on concrete at work and sometimes his feet hurt.  When further questioned, he stated that his feet hurt every day, but that the pain was not debilitating.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1991).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The appellant stated that he had been experiencing general fatigue of his feet in service, but presently had nondebilitating pain at present when standing on concrete.  He is clearly competent to make such a statement.  His statements of experiencing foot fatigue in service are not necessarily credible, however.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Specifically, the Board notes that he testified that he did not have pain until after service and he went to VA at the time and was told to file a claim.  Further, on only one occasion, during his examination for the Army Reserves in 1986, is there an indication that he had bilateral pes planus, and his bilateral pes planus was described as asymptomatic at the time.  There is no evidence of pes planus at any time during active duty.  One time during active duty during a quadrennial examination prior to deployment in December 1990, he complained that his feet ached, and they were found to be clinically normal.  No findings of bilateral pes planus were made and at the time, he was still deployed.  

Notwithstanding the foregoing, the Board notes that the outcome of this appeal turns not on whether pes planus was observed in service but instead on whether a present disability (pes planus) has been established at any time during the appeal period.   Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992)  (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Here, there has been no present evidence shown of bilateral pes planus, at anytime during the appeals process.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  The VA examination clearly indicated that the appellant's feet were normal and without the presence of pes planus.  There is no competent evidence during the appeal period that establishes a diagnosis of pes planus.  The appellant's lay assertion diagnosing pes planus is not deemed competent.  Thus, barring a finding other than lay statements linking the appellant's purported bilateral pes planus to service, service connection for bilateral pes planus is not warranted.  

Finally, the Board acknowledges that the Veteran recalled being seen by VA for foot problems, and that the records from that evaluation have not been obtained.  Such would normally trigger a Remand due to the fact that the records are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  However, given the fact that the matter is being denied on the basis that there is no current evidence diagnosing pes planus, the Board finds that Remanding the matter for some remote VA treatment record, which assuming arguendo diagnosed pes planus, would not provide any probative value to establish a current diagnosis.  Indeed, the Veteran does not even recall being diagnosed as having pes planus at that time.  He also denies any current or past VA treatment.

Numbness of the face, right side

The claim for service connection for numbness of the face, right side, must also fail.  

Service treatment records are negative for findings of complaints, treatment, or diagnosis of numbness of the face, right side.  During service, the Veteran was, however, seen in June 1977 for right eye injury.  He had been fighting and he had two "lumps" on the right side of his eye with swelling shown by the two "lumps" on the right side of his face by his right eye, with no abrasion shown.  No diagnosis was given with regard to this injury and no findings of numbness was made relative to this injury.  

During his RO hearing in April 2008, the appellant spoke of the fight he was involved in during service and stated that at that time, he sustained the injury to his face which caused numbness to the face, right side.  He indicated that he still had numbness of the right side of the face, but stated that he was not being treated for his numbness of the face, nor had he ever been treated for the numbness of his face, right side.  He also acknowledged that he did not report the numbness during his active service.

The Board again notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of numbness of the face, right side, at any time during the period under appellate review.  Moreover, it bears noting, that since service, there has been no evidence presented of numbness of the face, right side.  Numbness of the face is a condition/symptom that the appellant is competent to recognize.  A disability resulting from such numbness must be determined by medical diagnosis.  

Indeed, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011). See also Hunt v. Derwinski, 1 Vet. App. 292, 296   (1991).  A symptom such as numbness, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999). 

Thus, since the evidence does not show that the appellant presently has a disorder resulting from numbness of the face, right side, there is no basis upon which to grant service connection.  Service connection for numbness of the face, right side, is not warranted.  


ORDER

Service connection for bilateral pes planus is denied.  

Service connection for numbness of the face, right side, is denied.  


REMAND

The appellant asserts that service connection for PTSD is warranted based on service incurrence.  He stated that while in Desert Storm, he witnessed many men killed in their effort to retreat back into Baghdad.  He stated that the dead he observed were enemy soldiers of the Republic Guard and that these dead bodies were in armored vehicles, on the ground, and in their tanks.  He stated that this occurred in April and May of 1991.  

This stressor was determined to be not capable of being verified.  Additionally, the appellant has been diagnosed with anxiety.   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f)  (2011). 

However, during the pendency of this claim, VA amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) , by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with who VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)  as amended 75 Fed. Reg. 39843  (July 13, 2010). 

The appellant has been diagnosed with anxiety and has not undergone any psychiatric examination in connection with this claim.  This should be done.  

The appellant also maintains that he sustained injury to his right shoulder during a fight in service and that he continues to have problems with his right shoulder to this date.  There is evidence in his service medical records that he made shoulder complaints after a fight in June 1977.  However, those complaints were made in connection with his left shoulder.  He asserts that it was his right shoulder and he has, since that time, received treatment for further shoulder complaints in 2002.  Given that he presently carries a diagnosis of a right shoulder disorder, the Board finds that a VA examination is necessary.  See generally McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

The appellant stated that his residuals of lumbar strain are related to service.  He underwent VA examination in June 2007.  He was diagnosed with L5-S1 degenerative disc disease with facet arthropathy at L5-S1.  The examiner stated that it was less likely than not that the lumbar strain suffered in 1977 was related to the appellant's current back condition.  No rationale was presented to determine why the conditions were not related.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  The June 2007 examination is deemed inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Finally, the appellant claims that he has been experiencing recurrent pain of the right testicle and hematuria since his deployment in the Southwest Theater of Operations.  He intimates that the his problem is the result of an undiagnosed illness.  

The appellant underwent a VA genitourinary examination in May 2007.  There was no evidence of hematuria at the time of the examination, but there was tenderness on prostate examination suggestive of prostatitis at the time of the examination, but it did not document chronic prostatitis.  The examiner stated that the appellant's mild symptoms of bladder outlet obstruction, including nocturia and post-void dribbling were related to the prostatitis.  Although the examiner said chronic prostatitis was not documented so far, the appellant had numerous genitourinary disorders throughout service to include urinary tract infection, non specific urethritis, posterior prostatitis, and burning on urination.  It is not clear whether or not these genitourinary complaints are indicative of a chronic condition that had its onset during service.  Examination should be performed to determine the etiology of the complaints, to include whether his genitourinary complaints are the result of an undiagnosed illness as per 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA mental disorders examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the appellant, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the appellant has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the appellant's PTSD is the result of any in-service claimed stressor.  

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If an acquired psychiatric disability other than PTSD is diagnosed (e.g., anxiety), the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its onset in-service or is otherwise causally related to the appellant's service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

2.  Schedule the appellant for a VA orthopedic examination to determine the nature and etiology of his right shoulder and lumbar strain disorders.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's claimed right shoulder and/or lumbar strain disorders had their onset in-service or within one year of service discharge or were otherwise shown to have been incurred in or due to an event of service.  Consideration should be given to his documented injuries in service as well as his lay assertions of continuity of symptomatology.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  The appellant should be scheduled for a VA genitourinary examination to determine the nature and etiology of his genitourinary disorder (claimed as hematuria with right testicle pain).  The claims folder must be made available and reviewed by the examiner.  All indicated studies should, be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's genitourinary disorder, claimed as hematuria, right testicle, had its onset during a period of service or was otherwise shown to have been incurred in or due to an event of service.  If the Veteran's genitourinary symptoms cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


